Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 18, 2022

                                      No. 04-21-00498-CV

                   IN THE INTEREST OF R.J.G, R.J.G, D.G.M, Children,

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2020FLD000020D4
                       Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER

       In this accelerated appeal of the order terminating Appellant’s parental rights to her child,
Appellant’s brief was due on December 23, 2021. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed a brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). If
Appellant fails to respond as ordered, we will abate this appeal to the trial court for an
abandonment hearing. Cf. id. R. 38.8(b)(2); Herndon v. Tex. Dep’t of Family & Protective
Servs., No. 03-11-00030-CV, 2012 WL 896010, at *1 (Tex. App.—Austin Mar. 13, 2012, no
pet.) (mem. op.); In re T.V., 8 S.W.3d 448, 449 (Tex. App.—Waco 1999, order).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court